Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 26, 2008                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

  136451                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  VILLAGE OF NORTHPORT,                                                                               Robert P. Young, Jr.
           Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 136451
                                                                   COA: 282474
                                                                   Leelanau CC: 07-007609-CC
  PATRICIA J. SCOTT and NANCY KALCHIK,
             Defendants-Appellants.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 26, 2008                  _________________________________________
           0923                                                               Clerk